Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 1 of 27




             EXHIBIT FFF
                     Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 2 of 27
Article

Mobility network models of COVID-19
explain inequities and inform reopening

https://doi.org/10.1038/s41586-020-2923-3                       Serina Chang1,9, Emma Pierson1,2,9, Pang Wei Koh1,9, Jaline Gerardin3, Beth Redbird4,5,
                                                                David Grusky6,7 & Jure Leskovec1,8ಞᅒ
Received: 15 June 2020

Accepted: 21 October 2020
                                                                The coronavirus disease 2019 (COVID-19) pandemic markedly changed human
Published online: 10 November 2020
                                                                mobility patterns, necessitating epidemiological models that can capture the effects
    Check for updates
                                                                of these changes in mobility on the spread of severe acute respiratory syndrome
                                                                coronavirus 2 (SARS-CoV-2)1. Here we introduce a metapopulation susceptible–
                                                                exposed–infectious–removed (SEIR) model that integrates fine-grained, dynamic
                                                                mobility networks to simulate the spread of SARS-CoV-2 in ten of the largest US
                                                                metropolitan areas. Our mobility networks are derived from mobile phone data and
                                                                map the hourly movements of 98 million people from neighbourhoods (or census
                                                                block groups) to points of interest such as restaurants and religious establishments,
                                                                connecting 56,945 census block groups to 552,758 points of interest with 5.4 billion
                                                                hourly edges. We show that by integrating these networks, a relatively simple SEIR
                                                                model can accurately fit the real case trajectory, despite substantial changes in the
                                                                behaviour of the population over time. Our model predicts that a small minority of
                                                                ‘superspreader’ points of interest account for a large majority of the infections, and
                                                                that restricting the maximum occupancy at each point of interest is more effective
                                                                than uniformly reducing mobility. Our model also correctly predicts higher infection
                                                                rates among disadvantaged racial and socioeconomic groups2–8 solely as the result of
                                                                differences in mobility: we find that disadvantaged groups have not been able to
                                                                reduce their mobility as sharply, and that the points of interest that they visit are more
                                                                crowded and are therefore associated with higher risk. By capturing who is infected at
                                                                which locations, our model supports detailed analyses that can inform more-effective
                                                                and equitable policy responses to COVID-19.



In response to the COVID-19 crisis, stay-at-home orders were enacted                             As shown in Supplementary Table 1, POIs are non-residential locations
in many countries to reduce contact between individuals and slow the                             that people visit such as restaurants, grocery stores and religious estab-
spread of the SARS-CoV-29. Since then, public officials have continued                           lishments. On top of each network, we overlay a metapopulation SEIR
to deliberate over when to reopen, which places are safe to return to                            model that tracks the infection trajectories of each CBG as well as the
and how much activity to allow10. Answering these questions requires                             POIs at which these infections are likely to have occurred. This builds
epidemiological models that can capture the effects of changes in                                on prior research that models disease spread using aggregate15–19,
mobility on virus spread. In particular, findings of COVID-19 super-                             historical20–22 or synthetic mobility data23–25; separately, other studies
spreader events11–14 motivate models that can reflect the heterogeneous                          have analysed mobility data in the context of COVID-19, but without
risks of visiting different locations, whereas well-reported disparities                         an underlying model of disease spread26–30.
in infection rates among different racial and socioeconomic groups2–8                               Combining our epidemiological model with these mobility networks
require models that can explain the disproportionate effect of the virus                         allows us to not only accurately fit observed case counts, but also to
on disadvantaged groups.                                                                         conduct detailed analyses that can inform more-effective and equi-
   To address these needs, we construct fine-grained dynamic mobility                            table policy responses to COVID-19. By capturing information about
networks from mobile-phone geolocation data, and use these networks                              individual POIs (for example, the hourly number of visitors and median
to model the spread of SARS-CoV-2 within 10 of the largest metropoli-                            visit duration), our model can estimate the effects of specific reopening
tan statistical areas (hereafter referred to as metro areas) in the USA.                         strategies, such as only reopening certain POI categories or restrict-
These networks map the hourly movements of 98 million people from                                ing the maximum occupancy at each POI. By modelling movement
census block groups (CBGs), which are geographical units that typi-                              from CBGs, our model can identify at-risk populations and correctly
cally contain 600–3,000 people, to specific points of interest (POIs).                           predict, solely from mobility patterns, that disadvantaged racial and
1
 Department of Computer Science, Stanford University, Stanford, CA, USA. 2Microsoft Research, Cambridge, MA, USA. 3Department of Preventive Medicine, Northwestern University, Chicago,
IL, USA. 4Department of Sociology, Northwestern University, Evanston, IL, USA. 5Institute for Policy Research, Northwestern University, Evanston, IL, USA. 6Department of Sociology, Stanford
University, Stanford, CA, USA. 7Center on Poverty and Inequality, Stanford University, Stanford, CA, USA. 8Chan Zuckerberg Biohub, San Francisco, CA, USA. 9These authors contributed equally:
Serina Chang, Emma Pierson, Pang Wei Koh. ᅒe-mail: jure@cs.stanford.edu



82 | Nature | Vol 589 | 7 January 2021
                  Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 3 of 27

                             a                                             Monday 2 March 2020 (13:00)                               b
                                                                                                                                                                          760Z           W              W              W

                                                               760Z
                                                                                                                                                                                     wij(t) = no. of visits from ci to pj in hour t


                                                                                                                                                                          *).Z           J              J              J
                                                             *).Z
                                                                                                                                                                                         :              :             :

                                                                                                                                                                                         ,              ,             ,
                                                                            Monday 6 April 2020 (13:00)
                                                                                                                                                                                         0               0             0
                                                               760Z
                                                                                                                                                                                         9              9             9


                                                             *).Z                                                                    d                                         Atlanta                         Dallas                   Houston
                                                                                                                                                                    0.6                           0.5                         0.7




                                                                                                                                     Daily confirmed cases (×103)
                             c                                             Model predictions           Reported cases                                                0
                                                                                                                                                                          Los Angeles
                                                                                                                                                                                                    0
                                                                                                                                                                                                               Miami
                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                    New York City
                                                                                                                                                                    1.7                           0.9                      10.0
                                                                       Out-of-sample fit                      Full fit
                                                             3.5
                              Daily confirmed cases (×103)




                                                             3.0

                                                             2.5

                                                             2.0
                                                                                                                                                                     0                              0                          0
                                                                                                                                                                          Philadelphia                   San Francisco              Washington DC
                                                                                                                                                                    1.7                           0.2                         2.2
                                                             1.5

                                                             1.0

                                                             0.5

                                                                                                                                                                    0                              0                          0
                                                             8 March            15 April   9 May 8 March          15 April   9 May                                   8 March                  9 May 8 March             9 May 8 March             9 May
                                                                             Date                             Date                                                              Date                           Date                      Date


Fig. 1 | Model description and fit. a, The mobility network captures hourly                                                                                         ranging from 15 April to 9 May). Right, model fit was further improved when we
visits from each CBG to each POI. The vertical lines indicate that most visits are                                                                                  calibrated the model on the full range of data (r.m.s.e. on daily cases = 387 for
between nearby POIs and CBGs. Visits dropped markedly from March to April,                                                                                          the dates ranging from 15 April to 9 May). d, We fitted separate models to 10 of
as indicated by the lower density of grey lines. Mobility networks in the Chicago                                                                                   the largest US metro areas, modelling a total population of 98 million people;
metro area are shown for 13:00 on two Mondays, 2 March 2020 (top) and 6 April                                                                                       here, we show full model fits, as in c (right). In c and d, the blue line represents
2020 (bottom). b, We overlaid a disease-spread model on the mobility network,                                                                                       the model predictions and the grey crosses represent the number of daily
with each CBG having its own set of SEIR compartments. New infections occur                                                                                         reported cases; as the numbers of reported cases tend to have great variability,
at both POIs and CBGs, with the mobility network governing how                                                                                                      we also show the smoothed weekly average (orange line). Shaded regions
subpopulations from different CBGs interact as they visit POIs. c, Left, to test                                                                                    denote the 2.5th and 97.5th percentiles across parameter sets and stochastic
the out-of-sample prediction, we calibrated the model on data before 15 April                                                                                       realizations. Across metro areas, we sample 97 parameter sets, with 30
2020 (vertical black line). Even though its parameters remain fixed over time,                                                                                      stochastic realizations each (n = 2,910); see Supplementary Table 6 for the
the model accurately predicts the case trajectory in the Chicago metro area                                                                                         number of sets per metro area.
after 15 April using the mobility data (r.m.s.e. on daily cases = 406 for dates



socioeconomic groups face higher rates of infection. Our model thus                                                                                                 removed (R) states (Fig. 1b). New infections occur at both POIs and
enables the analysis of urgent health disparities; we use it to highlight                                                                                           CBGs, with the mobility network governing how subpopulations from
two mobility-related mechanisms that drive these disparities and to                                                                                                 different CBGs interact as they visit POIs. We use the area, median visit
evaluate the disparate effect of reopening on disadvantaged groups.                                                                                                 duration and time-varying density of infectious individuals for each
                                                                                                                                                                    POI to determine the hourly infection rate of that POI. The model has
                                                                                                                                                                    only three free parameters that scale: (1) transmission rates at POIs, (2)
Mobility network model                                                                                                                                              transmission rates at CBGs and (3) the initial proportion of exposed
We use data from SafeGraph, a company that aggregates anonymized                                                                                                    individuals (Extended Data Table 2); all three parameters remain con-
location data from mobile applications, to study mobility patterns                                                                                                  stant over time. We calibrate a separate model for each metro area using
from 1 March to 2 May 2020. For each metro area, we represent the                                                                                                   the confirmed case counts from The New York Times by minimizing the
movement of individuals between CBGs and POIs as a bipartite network                                                                                                root mean square error (r.m.s.e.) to daily incident cases32. Our model
with time-varying edges, in which the weight of an edge between a CBG                                                                                               accurately fits observed daily case counts in all 10 metro areas from
and POI represents the number of visitors from that CBG to that POI                                                                                                 8 March to 9 May 2020 (Fig. 1c, d). In addition, when calibrated on only
during a given hour (Fig. 1a). SafeGraph also provides the area in square                                                                                           the case counts up to 14 April, the model predicts case counts reason-
feet of each POI, as well as its category in the North American indus-                                                                                              ably well on the held-out time period of 15 April–9 May 2020 (Fig. 1c and
try classification system (for example, fitness centre or full-service                                                                                              Extended Data Fig. 1a). Our key technical finding is that the dynamic
restaurant) and median visit duration in minutes. We validated the                                                                                                  mobility network allows even our relatively simple SEIR model with
SafeGraph mobility data by comparing the dataset to Google mobility                                                                                                 just three static parameters to accurately fit observed cases, despite
data (Supplementary Fig. 1 and Supplementary Tables 2, 3) and used                                                                                                  changing policies and behaviours during that period.
iterative proportional fitting31 to derive POI–CBG networks from the
raw SafeGraph data. Overall, these networks comprise 5.4 billion hourly
edges between 56,945 CBGs and 552,758 POIs (Extended Data Table 1).                                                                                                 Mobility reduction and reopening plans
   We overlay a SEIR model on each mobility network15,20, in which each                                                                                             We can estimate the impact of mobility-related policies by constructing
CBG maintains its own susceptible (S), exposed (E), infectious (I) and                                                                                              a hypothetical mobility network that reflects the expected effects of


                                                                                                                                                                                                                               Nature | Vol 589 | 7 January 2021 | 83
                                                                                                          Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 4 of 27
Article
      a                                                                                                                                                                                                                                                                                                              b




                                                                                                                                                         Cumulative infections (×103) per 100,000 individuals
                                                                                                                                 Actual                                                                                    No reduction                                       7 days later                                                    100
                                                                                  7.0                                            50% of actual                                                                  30         25% of actual                           30         3 days later
                                                                                                                                                                                                                                                                                                                                               90
                                                                                                                                 7 days later                                                                              50% of actual                                      0 days (actual)
                                                                                                                                                                                                                           Actual                                             3 days earlier
  Total POI visits per day (×106)


                                                                                                                                                                                                                                                                                                                                               80
                                                                                  6.0                                                                                                                           25                                                 25
                                                                                                                                                                                                                                                                              7 days earlier




                                                                                                                                                                                                                                                                                                                         POI infections (%)
                                                                                                                                                                                                                                                                                                                                               70

                                                                                                                                                                                                                20                                                 20                                                                          60
                                                                                  5.0

                                                                                                                                                                                                                                                                                                                                               50
                                                                                                                                                                                                                15                                                 15
                                                                                  4.0                                                                                                                                                                                                                                                          40

                                                                                                                                                                                                                10                                                 10                                                                          30
                                                                                  3.0
                                                                                                                                                                                                                                                                                                                                               20
                                                                                                                                                                                                                 5                                                  5
                                                                                                                                                                                                                                                                                                                                               10
                                                                                  2.0
                                                                                                                                                                                                                 0                                                  0                                                                          0
                                                                                       1 March     15 March     29 March    12 April    26 April                                                                1 March 15 March 29 March 12 April     26 April   1 March 15 March 29 March 12 April   26 April                                     0   10   20   30   40     50   60   70   80   90   100
                                                                                                                   Date                                                                                                              Date                                               Date                                                                                POIs (%)
      c                                                                                                                                                                                                                                                                        d
                           Cumulative infections (×103) per 100,000 individuals




                                                                                                                                                                                                                 0                                                                      Full-service restaurants
                                                                                                 Full                      Cumulative infections                                                                                                                                                 Fitness centres
                                                                                  40             reopening                 before reopening                                                                                                                                              Cafes and snack bars
                                                                                                                                                             Relative change in new infections (%)

                                                                                                                                                                                                                                                                                              Hotels and motels
                                                                                             70%                                                                                                                 –5
                                                                                                                                                                                                                                                                                    Limited-service restaurants
                                                                                  35
                                                                                              60%                                                                                                                                                                                       Religious organizations
                                                                                                                                                                                                                                                                                          Offices of physicians
                                                                                                                                                                                                                –10
                                                                                  30               50%                                                                                                                                                                                           Grocery stores
                                                                                                                                                                                                                                                                                      Used merchandise stores
                                                                                                                                                                                                                                                                                                      Pet stores
                                                                                  25                     40%                                                                                                    –15                                                                      Sporting goods stores
                                                                                                                                                                                                                                                                                           Other general stores
                                                                                  20                            30%                                                                                                                                                                       Hobby and toy stores
                                                                                                                                                                                                                –20                                                                            Hardware stores
                                                                                                                                                                                                                                                                                       Automotive parts stores
                                                                                  15                                         20%                                                                                                                                                             Department stores
                                                                                                                                                                                                                –25                                                                                 Gas stations
                                                                                                                                                   10%
                                                                                  10                                                                                                                                                                                               Pharmacies and drug stores
                                                                                                                                                                                                                                                                                            Convenience stores
                                                                                                                                                                                                                –30                                                                             New car dealers
                                                                                         0       0.1      0.2     0.3      0.4    0.5     0.6                                                                         0    0.1     0.2     0.3   0.4        0.5   0.6                                          101                           102                    103                                104
                                                                                          Fraction of visits lost from partial reopening                                                                              Fraction of visits lost from partial reopening                                                               Additional infections (per 100,000 individuals),
                                                                                                  (compared to full reopening)                                                                                                (compared to full reopening)                                                                                  compared to not reopening


Fig. 2 | Assessing mobility reduction and reopening. The Chicago metro area                                                                                                                                                                                             visits. Right, compared to uniformly reducing visits, the reduced maximum
is used as an example; results for all metro areas are included in Extended Data                                                                                                                                                                                        occupancy strategy always results in a smaller predicted increase in infections
Figs. 3, 4, Supplementary Figs. 10, 15–24 and Supplementary Tables 4, 5, as                                                                                                                                                                                             for the same number of visits (Extended Data Fig. 4). The horizontal grey line at
indicated. a, Counterfactual simulations (left) of past reductions in mobility                                                                                                                                                                                          0% indicates when the two strategies result in an equal number of infections,
illustrate that the magnitude of the reduction (middle) was at least as                                                                                                                                                                                                 and we observe that the curve falls well below this baseline. The y axis plots the
important as its timing (right) (Supplementary Tables 4, 5). b, The model                                                                                                                                                                                               relative difference between the predicted number of new infections under the
predicts that most infections at POIs occur at a small fraction of superspreader                                                                                                                                                                                        reduced occupancy strategy compared to a uniform reduction. d, Reopening
POIs (Supplementary Fig. 10). c, Left, the cumulative number of predicted                                                                                                                                                                                               full-service restaurants has the largest predicted impact on infections, due to
infections after one month of reopening is plotted against the fraction of visits                                                                                                                                                                                       the large number of restaurants as well as their high visit densities and long
lost by partial instead of full reopening (Extended Data Fig. 3); the annotations                                                                                                                                                                                       dwell times (Supplementary Figs. 15–24). Colours are used to distinguish the
within the plot show the fraction of maximum occupancy that is used as the cap                                                                                                                                                                                          different POI categories, but do not have any additional meaning. All results in
and the horizontal red line indicates the cumulative number of predicted                                                                                                                                                                                                this figure are aggregated across 4 parameter sets and 30 stochastic
infections at the point of reopening (on 1 May 2020). Compared to full                                                                                                                                                                                                  realizations (n = 120). Shaded regions in a–c denote the 2.5th to 97.5th
reopening, capping at 20% of the maximum occupancy in Chicago reduces the                                                                                                                                                                                               percentiles; boxes in d denote the interquartile range and data points outside
number of new infections by more than 80%, while only losing 42% of overall                                                                                                                                                                                             this range are shown as individual dots.


each policy, and running our SEIR model forward with this hypotheti-
cal network. Using this approach, we assess a wide range of mobility                                                                                                                                                                                                    A minority of POIs account for the majority of the predicted
reduction and reopening strategies.                                                                                                                                                                                                                                     infections
                                                                                                                                                                                                                                                                        We next investigated whether it matters how we reduce mobility—that
The magnitude of mobility reduction is at least as important as                                                                                                                                                                                                         is, to which POIs. We computed the number of infections that occurred
its timing                                                                                                                                                                                                                                                              at each POI in our simulations from 1 March to 2 May 2020, and found
Mobility in the USA dropped sharply in March 2020: for example, overall                                                                                                                                                                                                 that the majority of the predicted infections occurred at a small fraction
POI visits in the Chicago metro area fell by 54.7% between the first week                                                                                                                                                                                               of superspreader POIs; for example, in the Chicago metro area, 10%
of March and the first week of April 2020. We constructed counterfac-                                                                                                                                                                                                   of POIs accounted for 85% (95% confidence interval, 83–87%) of the
tual mobility networks by scaling the magnitude of mobility reduction                                                                                                                                                                                                   predicted infections at the POIs (Fig. 2b and Supplementary Fig. 10).
down and by shifting the timeline earlier and later, and applied our                                                                                                                                                                                                    Certain categories of POIs also contributed far more to infections (for
model to the counterfactual networks to simulate the resulting infec-                                                                                                                                                                                                   example, full-service restaurants and hotels), although our model
tion trajectories. Across metro areas, we found that the magnitude of                                                                                                                                                                                                   predicted time-dependent variation in how much each category con-
mobility reduction was at least as important as its timing (Fig. 2a and                                                                                                                                                                                                 tributed (Extended Data Fig. 2). For example, restaurants and fitness
Supplementary Tables 4, 5): for example, if the mobility reduction in the                                                                                                                                                                                               centres contributed less to the predicted number of infections over
Chicago metro area had been only a quarter of the size, the predicted                                                                                                                                                                                                   time, probably because of lockdown orders to close these POIs, whereas
number of infections would have increased by 3.3× (95% confidence                                                                                                                                                                                                       grocery stores remained steady or even grew in their contribution,
interval, 2.8–3.8×), compared with a 1.5× (95% confidence interval,                                                                                                                                                                                                     which is in agreement with their status as essential businesses.
1.4–1.6×) increase had people begun reducing their mobility one full
week later. Furthermore, if no mobility reduction had occurred at all,                                                                                                                                                                                                  Reopening with a reduced maximum occupancy
the predicted number of infections in the Chicago metro area would                                                                                                                                                                                                      If a minority of POIs produce the majority of infections, then reopening
have increased by 6.2× (95% confidence interval, 5.2–7.1×). Our results                                                                                                                                                                                                 strategies that specifically target high-risk POIs should be especially
are in accordance with previous findings that mobility reductions can                                                                                                                                                                                                   effective. To test one such strategy, we simulated reopening on 1 May,
markedly reduce infections18,19,33,34.                                                                                                                                                                                                                                  and modelled the effects of reducing the maximum occupancy in which


84 | Nature | Vol 589 | 7 January 2021
                                             Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 5 of 27

 a                                                                                       b                                                                                                           c                                                                           Bottom income decile             Top income decile

  Washington DC                                                                          Washington DC                                                                                                    Full-service restaurants
                                                                                                                                                                                                          Religious organizations
   San Francisco                                                                          San Francisco                                                                                                            Grocery stores
                                                                                                                                                                                                      Limited-service restaurants
     Philadelphia                                                                            Philadelphia                                                                                                  Cafes and snack bars
                                                                                                                                                                                                                 Hardware stores
   New York City                                                                          New York City                                                                                                  Automotive parts stores
                                                                                                                                                                                                            Offices of physicians
                                                                                                                                                                                                             Other general stores
                 Miami                                                                                           Miami
                                                                                                                                                                                                                   Fitness centres
                                                                                                                                                                                                                Hotels and motels
     Los Angeles                                                                             Los Angeles                                                                                                Used merchandise stores
                                                                                                                                                                                                                      Gas stations
        Houston                                                                                     Houston                                                                                                Sporting goods stores
                                                                                                                                                                                                     Pharmacies and drug stores
                 Dallas                                                                                          Dallas                                                                                                 Pet stores
                                                                                                                                                                                                            Hobby and toy stores
        Chicago                                                                                      Chicago                                                                                                  Convenience stores
                                                                                                                                                                                                               Department stores
          Atlanta                                                                                           Atlanta                                                                                               New car dealers
                                      0.5×   1×   2×        5×     10× 20×         50×                                            0.5×    1×        2×        5×     10× 20×                   50×                                                                           0          500        1,000     1,500     2,000      2,500
                                                  Relative infection risk                                                                           Relative infection risk                                                                                                          Cumulative infections (per 100,000 individuals)


 d                                                          Bottom income decile         e                                                                                                                         f                                                                                          Overall
                                                                                                                            1.4




                                                                                                                                                                                                                        New infections (×103) per 100,000 individuals
                                                            Top income decile                                                            Religious organizations                                                                                                        40               Full                 Bottom income decile
                                0.7                                                                                                                                                                                                                                                      reopening
                                                                                                                            1.2                                                                                                                                                       70%
                                                                                                                                                                                                                                                                        35




                                                                                                                                                                                                                               in the month after reopening
                                                                                                                                               Full-service restaurants                                                                                                                60%

                                                                                               Average transmission rate,
                                0.6

                                                                                                 bottom income decile
                                                                                                                            1.0                                                                                                                                         30
          Per capita mobility




                                                                                                                                                                                                                                                                                          50%
                                                                                                                                               Hotels and motels

                                0.5                                                                                         0.8                                                                                                                                         25
                                                                                                                                                                           Cafes and snack bars                                                                                                 40%

                                                                                                                            0.6   Hardware stores                     Fitness centres                                                                                   20
                                0.4                                                                                                                                                                                                                                                                   30%
                                                                                                                            0.4                                                                                                                                         15
                                                                                                                                   Grocery stores        Limited-service restaurants
                                0.3                                                                                                                                                                                                                                                                               20%
                                                                                                                                                                                                                                                                        10
                                                                                                                            0.2
                                                                                                                                               Other general stores                                                                                                                                                                   10%
                                0.2                                                                                                                                                                                                                                      5
                                                                                                                             0           Gas stations

                                                                                                                                                                                                                                                                         0
                                  1 March    15 March 29 March   12 April   26 April                                                 0       0.25    0.50   0.75   1.00                 1.25                                                                                     0       0.1     0.2     0.3    0.4    0.5    0.6
                                                         Date                                                                                  Average transmission rate,                                                                                                            Fraction of visits lost from partial reopening
                                                                                                                                                   top income decile                                                                                                                         (compared to full reopening)

Fig. 3 | Mobility patterns give rise to infection disparities. a, In every metro                                                                                 labelled, covering 0.48–2.88 visits per capita (hardware stores–full-service
area, our model predicts that people in lower-income CBGs are likelier to be                                                                                     restaurants). f, Reopening (at different levels of reduced maximum occupancy)
infected. b, People in non-white CBGs area are also likelier to be infected,                                                                                     leads to more predicted infections in lower-income CBGs than in the overall
although results are more variable across metro areas. For c–f, the Chicago                                                                                      population (Extended Data Fig. 3). In c–f, purple denotes lower-income CBGs,
metro area is used as an example, but references to results for all metro areas                                                                                  yellow denotes higher-income CBGs and blue represents the overall
are provided for each panel. c, The overall predicted disparity is driven by a few                                                                               population. Aside from d and e, which were directly extracted from mobility
POI categories such as full-service restaurants (Supplementary Fig. 2). d, One                                                                                   data, all results in this figure represent predictions aggregated over model
reason for the predicted disparities is that higher-income CBGs were able to                                                                                     realizations. Across metro areas, we sample 97 parameter sets, with 30
reduce their mobility levels below those of lower-income CBGs (Extended Data                                                                                     stochastic realizations each (n = 2,910); see Supplementary Table 6 for the
Fig. 6). e, Within each POI category, people from lower-income CBGs tend to                                                                                      number of sets per metro area. Shaded regions in c and f denote the 2.5th–
visit POIs that have higher predicted transmission rates (Extended Data                                                                                          97.5th percentiles; boxes in (a, b) denote the interquartile range; data points
Table 3). The size of each dot represents the average number of visits per capita                                                                                outside the range are shown as individual dots.
made to the category. The top 10 out of 20 categories with the most visits are


the numbers of hourly visits to each POI returned to their ‘normal’                                                                                              such as reducing the maximum occupancy, may be more effective than
levels from the first week of March but were capped if they exceeded                                                                                             less targeted measures, while incurring substantially lower economic
a fraction of the maximum occupancy of that POI35. Full reopening                                                                                                costs36.
without reducing the maximum occupancy produced a spike in the
predicted number of infections: in the Chicago metro area, our models                                                                                            Relative risk of reopening different categories of POIs
projected that an additional 32% (95% confidence interval, 25–35%) of                                                                                            Because we found that certain POI categories contributed far more to
the population would be infected by the end of May (Fig. 2c). However,                                                                                           predicted infections in March (Extended Data Fig. 2), we also expected
reducing the maximum occupancy substantially reduced the risk with-                                                                                              that reopening some POI categories would be riskier than reopening
out sharply reducing overall mobility: capping at 20% of the maximum                                                                                             others. To assess this, we simulated reopening each category in turn
occupancy in the Chicago metro area reduced the predicted number                                                                                                 on 1 May 2020 (by returning its mobility patterns to early March levels,
of new infections by more than 80% but only lost 42% of overall visits,                                                                                          as above), while keeping all other POIs at their reduced mobility levels
and we observed similar trends across other metro areas (Extended                                                                                                from the end of April. We found large variation in predicted reopening
Data Fig. 3). This result highlights the nonlinearity of the predicted                                                                                           risks: on average across metro areas, full-service restaurants, gyms,
number of infections as a function of the number of visits: one can                                                                                              hotels, cafes, religious organizations and limited-service restaurants
achieve a disproportionately large reduction in infections with a small                                                                                          produced the largest predicted increases in infections when reopened
reduction in visits. Furthermore, in comparison to a different reopen-                                                                                           (Extended Data Fig. 5d). Reopening full-service restaurants was asso-
ing strategy, in which the number of visits to each POI was uniformly                                                                                            ciated with a particularly high risk: in the Chicago metro area, we pre-
reduced from their levels in early March, reducing the maximum                                                                                                   dicted an additional 595,805 (95% confidence interval, 433,735–685,959)
occupancy always resulted in fewer predicted infections for the same                                                                                             infections by the end of May, more than triple that of the POI category
number of total visits (Fig. 2c and Extended Data Fig. 4). This is because                                                                                       with the next highest risk (Fig. 2d). These risks are summed over all POIs
reducing the maximum occupancies takes advantage of the                                                                                                          in the category, but the relative risks after normalizing by the number
time-varying visit density within each POI, disproportionately reduc-                                                                                            of POIs were broadly similar (Extended Data Fig. 5c). These categories
ing visits to the POI during the high-density periods with the highest                                                                                           were predicted to be have a higher risk because, in the mobility data,
risk, but leaving visit counts unchanged during periods with lower risks.                                                                                        their POIs tended to have higher visit densities and/or visitors stayed
These results support previous findings that precise interventions,                                                                                              there longer (Supplementary Figs. 15–24).


                                                                                                                                                                                                                                                Nature | Vol 589 | 7 January 2021 | 85
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 6 of 27
Article
                                                                               of 2.19) (Extended Data Table 3). We investigated why one visit to the
Demographic disparities in infections                                          grocery store was predicted to be twice as dangerous for an individual
We characterize the differential spread of SARS-CoV-2 along demo-              from a lower-income CBG: the mobility data showed that the average
graphic lines by using US census data to annotate each CBG with its            grocery store visited by individuals from lower-income CBGs had 59%
racial composition and median income, then tracking predicted                  more hourly visitors per square foot, and their visitors stayed 17% longer
infection rates in CBGs with different demographic compositions:               on average (medians across metro areas). These findings highlight how
for example, within each metro area, comparing CBGs in the top and             fine-grained differences in mobility patterns—how often people go out
bottom deciles for income. We use this approach to study the mobility          and which POIs that they go to—can ultimately contribute to marked
mechanisms behind disparities and to quantify how different reopen-            disparities in predicted infection outcomes.
ing strategies affect disadvantaged groups.
                                                                               Reopening plans must account for disparate effects
Predicting disparities from mobility data                                      Because disadvantaged groups suffer a larger burden of infection, it is
Despite having access to only mobility data and no demographic                 critical to not only consider the overall impact of reopening plans but
information, our models correctly predicted higher risks of infection          also their disparate effects on disadvantaged groups specifically. For
among disadvantaged racial and socioeconomic groups2–8. Across all             example, our model predicted that full reopening in the Chicago metro
metro areas, individuals from CBGs in the bottom decile for income             area would result in an additional 39% (95% confidence interval, 31–42%)
had a substantially higher likelihood of being infected by the end of the      of the population of CBGs in the bottom income decile being infected
simulation, even though all individuals began with equal likelihoods of        within a month, compared to 32% (95% confidence interval, 25–35%) of
infection (Fig. 3a). This predicted disparity was driven primarily by a few    the overall population (Fig. 3f; results for all metro areas are shown in
POI categories (for example, full-service restaurants); far greater pro-       Extended Data Fig. 3). Similarly, Supplementary Fig. 4 illustrates that
portions of individuals from lower-income CBGs than higher-income              reopening individual POI categories tends to have a larger predicted
CBGs became infected in these POIs (Fig. 3c and Supplementary Fig. 2).         effect on lower-income CBGs. More stringent reopening plans produce
We similarly found that CBGs with fewer white residents had higher             smaller absolute disparities in predicted infections—for example, we
predicted risks of infection, although results were more variable across       predict that reopening at 20% of the maximum occupancy in Chicago
metro areas (Fig. 3b). In the Supplementary Discussion, we confirm that        would result in additional infections for 6% (95% confidence interval,
the magnitude of the disparities that our model predicts is generally          4–8%) of the overall population and 10% (95% confidence interval,
consistent with real-world disparities and further explore the large           7–13%) of the population in CBGs in the bottom income decile (Fig. 3f)—
predicted disparities in Philadelphia, that stem from substantial differ-      although the relative disparity remains.
ences in the POIs that are frequented by higher- versus lower-income
CBGs. In the analysis below, we discuss two mechanisms that lead higher
predicted infection rates among lower-income CBGs, and we show in              Discussion
Extended Data Fig. 6 and Extended Data Table 4 that similar results            The mobility dataset that we use has limitations: it does not cover all
hold for racial disparities as well.                                           populations, does not contain all POIs and cannot capture sub-CBG
                                                                               heterogeneity. Our model itself is also parsimonious, and does not
Lower-income CBGs saw smaller reductions in mobility                           include all real-world features that are relevant to disease transmis-
A first mechanism producing disparities was that, across all metro areas,      sion. We discuss these limitations in more detail in the Supplementary
lower-income CBGs did not reduce their mobility as sharply in the first        Discussion. However, the predictive accuracy of our model suggests
few weeks of March 2020, and these groups showed higher mobility               that it broadly captures the relationship between mobility and trans-
than higher-income CBGs for most of March–May (Fig. 3d and Extended            mission, and we thus expect our broad conclusions—for example,
Data Fig. 6). For example, in April, individuals from lower-income CBGs        that people from lower-income CBGs have higher infection rates in
in the Chicago metro area had 27% more POI visits per capita than those        part because they tend to visit denser POIs and because they have not
from higher-income CBGs. Category-level differences in visit patterns          reduced mobility by as much (probably because they cannot work from
partially explained the infection disparities within each category: for        home as easily4)—to hold robustly. Our fine-grained network modelling
example, individuals from lower-income CBGs made substantially more            approach naturally extends to other mobility datasets and models that
visits per capita to grocery stores than did those from higher-income          capture more aspects of real-world transmission, and these represent
CBGs (Supplementary Fig. 3) and consequently experienced more                  interesting directions for future work.
predicted infections for that category (Supplementary Fig. 2).                    Our results can guide policy-makers that seek to assess competing
                                                                               approaches to reopening. Despite growing concern about racial and
POIs visited by lower-income CBGs have higher transmission                     socioeconomic disparities in infections and deaths, it has been dif-
rates                                                                          ficult for policy-makers to act on those concerns; they are currently
Differences in visits per capita do not fully explain the infection dispari-   operating without much evidence on the disparate effects of reopening
ties: for example, cafes and snack bars were visited more frequently           policies, prompting calls for research that both identifies the causes
by higher-income CBGs in every metro area (Supplementary Fig. 3),              of observed disparities and suggests policy approaches to mitigate
but our model predicted that a larger proportion of individuals from           them5,8,37,38. Our fine-grained mobility modelling addresses both these
lower-income CBGs were infected at cafes and snack bars in the major-          needs. Our results suggest that infection disparities are not the unavoid-
ity of metro areas (Supplementary Fig. 2). We found that even within           able consequence of factors that are difficult to address in the short
a POI category, the predicted transmission rates at POIs frequented            term, such as differences in preexisting conditions; on the contrary,
by individuals fom lower-income CBGs tended to be higher than the              short-term policy decisions can substantially affect infection outcomes
corresponding rates for those from higher-income CBGs (Fig. 3e and             by altering the overall amount of mobility allowed and the types of
Extended Data Table 3), because POIs frequented by individuals from            POIs reopened. Considering the disparate effects of reopening plans
lower-income CBGs tended to be smaller and more crowded in the                 may lead policy-makers to adopt policies that can drive down infec-
mobility data. As a case study, we examined grocery stores in further          tion densities in disadvantaged neighbourhoods by supporting, for
detail. In eight of the ten metro areas, visitors from lower-income CBGs       example, more stringent caps on POI occupancies, emergency food
encountered higher predicted transmission rates at grocery stores              distribution centres to reduce densities in high-risk stores, free and
than visitors from higher-income CBGs (median transmission rate ratio          widely available testing in neighbourhoods predicted to be high risk


86 | Nature | Vol 589 | 7 January 2021
                      Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 7 of 27

(especially given known disparities in access to tests2), improved paid                             16.   Jia, J. S. et al. Population flow drives spatio-temporal distribution of COVID-19 in China.
                                                                                                          Nature 582, 389–394 (2020).
leave policy or income support that enables essential workers to curtail                            17.   Pei, S., Kandula, S. & Shaman, J. Differential effects of intervention timing on COVID-19
mobility when sick, and improved workplace infection prevention for                                       spread in the United States. Preprint at https://doi.org/10.1101/2020.05.15.20103655
essential workers, such as high-quality personal protective equipment,                                    (2020).
                                                                                                    18.   Lai, S. et al. Effect of non-pharmaceutical interventions to contain COVID-19 in China.
good ventilation and physical distancing when possible. As reopening                                      Nature 585, 410–413 (2020).
policies continue to be debated, it is critical to build tools that can assess                      19.   Badr, H. S. et al. Association between mobility patterns and COVID-19 transmission in the
the effectiveness and equity of different approaches. We hope that our                                    USA: a mathematical modelling study. Lancet Infect. Dis. 20, 1247–1254 (2020).
                                                                                                    20.   Li, R. et al. Substantial undocumented infection facilitates the rapid dissemination of
model, by capturing heterogeneity across POIs, demographic groups                                         novel coronavirus (SARS-CoV-2). Science 368, 489–493 (2020).
and cities, helps to address this need.                                                             21.   Pei, S. & Shaman, J. Initial simulation of SARS-CoV2 spread and intervention effects in the
                                                                                                          continental US. Preprint at https://doi.org/10.1101/2020.03.21.20040303 (2020).
                                                                                                    22.   Aleta, A. et al. Modelling the impact of testing, contact tracing and household quarantine
                                                                                                          on second waves of COVID-19. Nat. Hum. Behav. 4, 964–971 (2020).
Online content                                                                                      23.   Duque, D. et al. Timing social distancing to avert unmanageable COVID-19 hospital
Any methods, additional references, Nature Research reporting sum-                                        surges. Proc. Natl Acad. Sci. USA 177, 19873–19878 (2020).
                                                                                                    24.   Block, P. et al. Social network-based distancing strategies to flatten the COVID-19 curve in
maries, source data, extended data, supplementary information,                                            a post-lockdown world. Nat. Hum. Behav. 4, 588–596 (2020).
acknowledgements, peer review information; details of author con-                                   25.   Karin, O. et al. Adaptive cyclic exit strategies from lockdown to suppress COVID-19 and
tributions and competing interests; and statements of data and code                                       allow economic activity. Preprint at https://doi.org/10.1101/2020.04.04.20053579 (2020).
                                                                                                    26.   Gao, S. et al. Mapping county-level mobility pattern changes in the United States in
availability are available at https://doi.org/10.1038/s41586-020-2923-3.                                  response to COVID-19. SIGSPATIAL Special 12, 16–26 (2020).
                                                                                                    27.   Klein, B. et al. Assessing Changes in Commuting and Individual Mobility in Major
                                                                                                          Metropolitan Areas in the United States during the COVID-19 Outbreak. https://www.
1.    Buckee, C. O. et al. Aggregated mobility data could help fight COVID-19. Science 368,               networkscienceinstitute.org/publications/assessing-changes-in-commuting-
      145–146 (2020).                                                                                     and-individual-mobility-in-major-metropolitan-areas-in-the-united-states-during-
2.    Wilson, C. These graphs show how COVID-19 is ravaging New York City’s low-income                    the-covid-19-outbreak (2020).
      neighborhoods. Time (15 April 2020).                                                          28.   Benzell, S. G., Collis, A. & Nicolaides, C. Rationing social contact during the COVID-19
3.    Garg, S. et al. Hospitalization rates and characteristics of patients hospitalized with             pandemic: transmission risk and social benefits of US locations. Proc. Natl Acad. Sci. USA
      laboratory-confirmed coronavirus disease 2019 — COVID-NET, 14 states, March 1—30,                   117, 14642–14644 (2020).
      2020. MMWR Morb. Mortal. Wkly Rep. 69, 458–464 (2020).                                        29.   Baicker, K. et al. Is it safer to visit a coffee shop or a gym? The New York Times (6 May
4.    Reeves, R. V. & Rothwell, J. Class and COVID: How the Less Affluent face Double Risks.              2020).
      https://www.brookings.edu/blog/up-front/2020/03/27/class-and-covid-how-the-                   30.   Hsiang, S. et al. The effect of large-scale anti-contagion policies on the COVID-19
      less-affluent-face-double-risks/ (The Brookings Institution, 2020).                                 pandemic. Nature 584, 262–267 (2020).
5.    Pareek, M. et al. Ethnicity and COVID-19: an urgent public health research priority. Lancet   31.   Deming, W. E. & Stephan, F. F. On a least squares adjustment of a sampled frequency
      395, 1421–1422 (2020).                                                                              table when the expected marginal totals are known. Ann. Math. Stat. 11, 427–444 (1940).
6.    Dorn, A. V., Cooney, R. E. & Sabin, M. L. COVID-19 exacerbating inequalities in the US.       32.   The New York Times. Coronavirus (COVID-19) Data in the United States. https://github.
      Lancet 395, 1243–1244 (2020).                                                                       com/nytimes/covid-19-data (2020).
7.    Yancy, C. W. COVID-19 and African Americans. J. Am. Med. Assoc. 323, 1891–1892 (2020).        33.   Tian, H. et al. An investigation of transmission control measures during the first 50 days of
8.    Chowkwanyun, M. & Reed, A. L. Jr. Racial Health Disparities and Covid-19 — caution and              the COVID-19 epidemic in China. Science 368, 638–642 (2020).
      context. N. Engl. J. Med. 383, 201–203 (2020).                                                34.   Watts, D. J., Muhamad, R., Medina, D. C. & Dodds, P. S. Multiscale, resurgent epidemics in
9.    Flaxman, S. et al. Estimating the effects of non-pharmaceutical interventions on COVID-19           a hierarchical metapopulation model. Proc. Natl Acad. Sci. USA 102, 11157–11162 (2005).
      in Europe. Nature 584, 257–261 (2020).                                                        35.   California Department of Public Health. COVID-19 Industry Guidance: Retail.
10.   Rojas, R. & Delkic, M. As states reopen, governors balance existing risks with new ones.            https://covid19.ca.gov/pdf/guidance-retail.pdf (2020).
      The New York Times (17 May 2020).                                                             36.   Birge, J., Candogan, O. & Feng, Y. Controlling epidemic spread: reducing economic
11.   Endo, A., Abbott, S., Kucharski, A. J. & Funk, S. Estimating the overdispersion in COVID-19         losses with targeted closures. BFI Working Paper No. 2020-57 (8 May 2020).
      transmission using outbreak sizes outside China. Wellcome Open Res. 5, 67 (2020).             37.   Webb Hooper, M., Nápoles, A. M. & Pérez-Stable, E. J. COVID-19 and racial/ethnic
12.   Adam, D. C. et al. Clustering and superspreading potential of SARS-CoV-2 infections in              disparities. J. Am. Med. Assoc. 323, 2466–2467 (2020).
      Hong Kong. Nat. Med. https://doi.org/10.1038/s41591-020-1092-0 (2020).                        38.   Laurencin, C. T. & McClinton, A. The COVID-19 pandemic: a call to action to identify and
13.   Park, S. Y. et al. Coronavirus disease outbreak in call center, South Korea. Emerg. Infect.         address racial and ethnic disparities. J. Racial Ethn. Health Disparities 7, 398–402 (2020).
      Dis. 26, 1666–1670 (2020).
14.   Bi, Q. et al. Epidemiology and transmission of COVID-19 in 391 cases and 1286 of their
      close contacts in Shenzhen, China: a retrospective cohort study. Lancet Infect. Dis. 20,      Publisher’s note Springer Nature remains neutral with regard to jurisdictional claims in
      911–919 (2020).                                                                               published maps and institutional affiliations.
15.   Chinazzi, M. et al. The effect of travel restrictions on the spread of the 2019 novel
      coronavirus (COVID-19) outbreak. Science 368, 395–400 (2020).                                 © The Author(s), under exclusive licence to Springer Nature Limited 2020




                                                                                                                                                Nature | Vol 589 | 7 January 2021 | 87
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 8 of 27
Article
Methods                                                                        the aggregate trends in Google mobility data in the USA49, before and
                                                                               after the imposition of stay-at-home measures. Previous analyses of
The Methods is structured as follows. We describe the datasets that            SafeGraph data have shown that it is geographically representative—for
we used in the ‘Datasets’ section and the mobility network that we             example, it does not systematically overrepresent individuals from
derived from these datasets in the ‘Mobility network’ section. In the          CBGs in different counties or with different racial compositions, income
‘Model dynamics’ section, we discuss the SEIR model that we overlaid           levels or educational levels50,51.
on the mobility network; in the ‘Model calibration’ section, we describe
how we calibrated this model and quantified uncertainty in its predic-         US census. Our data on the demographics of the CBGs comes from
tions. Finally, in the ‘Analysis details’ section, we provide details on the   the American Community Survey (ACS) of the US Census Bureau52. We
experimental procedures used for our analyses of mobility reduction,           use the 5-year ACS data (2013–2017) to extract the median household
reopening plans and demographic disparities.                                   income, the proportion of white residents and the proportion of Black
                                                                               residents of each CBG. For the total population of each CBG, we use
Datasets                                                                       the most-recent one-year estimates (2018); one-year estimates are
SafeGraph. We use data provided by SafeGraph, a company that aggre-            noisier but we wanted to minimize systematic downward bias in our
gates anonymized location data from numerous mobile applications.              total population counts (due to population growth) by making them
SafeGraph data captures the movement of people between CBGs, which             as recent as possible.
are geographical units that typically contain a population of between
600 and 3,000 people, and POIs such as restaurants, grocery stores or          The New York Times dataset. We calibrated our models using the
religious establishments. Specifically, we use the following SafeGraph         COVID-19 dataset published by the The New York Times32. Their dataset
datasets.                                                                      consists of cumulative counts of cases and deaths in the USA over time,
   First, we used the Places Patterns39 and Weekly Patterns (v1)40 data-       at the state and county level. For each metro area that we modelled,
sets. These datasets contain, for each POI, hourly counts of the number        we sum over the county-level counts to produce overall counts for the
of visitors, estimates of median visit duration in minutes (the ‘dwell         entire metro area. We convert the cumulative case and death counts
time’) and aggregated weekly and monthly estimates of the home CBGs            to daily counts for the purposes of model calibration, as described in
of visitors. We use visitor home CBG data from the Places Patterns             the ‘Model calibration’ section.
dataset: for privacy reasons, SafeGraph excludes a home CBG from this
dataset if fewer than five devices were recorded at the POI from that CBG      Data ethics. The dataset from The New York Times consists of aggregat-
over the course of the month. For each POI, SafeGraph also provides            ed COVID-19-confirmed case and death counts collected by journalists
their North American industry classification system category, as well          from public news conferences and public data releases. For the mobility
as estimates of its physical area in square feet. The area is computed         data, consent was obtained by the third-party sources that collected
using the footprint polygon SafeGraph that assigns to the POI41,42. We         the data. SafeGraph aggregates data from mobile applications that
analyse Places Patterns data from 1 January 2019 to 29 February 2020           obtain opt-in consent from their users to collect anonymous location
and Weekly Patterns data from 1 March 2020 to 2 May 2020.                      data. Google’s mobility data consists of aggregated, anonymized sets
   Second, we used the Social Distancing Metrics dataset43, which con-         of data from users who have chosen to turn on the location history
tains daily estimates of the proportion of people staying home in each         setting. Additionally, we obtained IRB exemption for SafeGraph data
CBG. We analyse Social Distancing Metrics data from 1 March 2020 to            from the Northwestern University IRB office.
2 May 2020.
   We focus on 10 of the largest metro areas in the United States              Mobility network
(Extended Data Table 1). We chose these metro areas by taking a ran-           Definition. We consider a complete undirected bipartite graph G = (V, E)
dom subset of the SafeGraph Patterns data and selecting the 10 metro           with time-varying edges. The vertices V are partitioned into two disjoint
areas with the most POIs in the data. The application of the methods           sets C = {c 1, …, cm}, representing m CBGs, and P = {p1, …, pn }, represent-
described in this paper to the other metro areas in the original Saf-          ing n POIs. From US census data, each CBG ci is labelled with its popula-
eGraph data should be straightforward. For each metro area, we include         tion Nci, income distribution, and racial and age demographics. From
all POIs that meet all of the following requirements: (1) the POI is located   SafeGraph data, each POI pj is similarly labelled with its category (for
in the metro area ; (2) SafeGraph has visit data for this POI for every hour   example, restaurant, grocery store or religious organization), its phys-
that we model, from 00:00 on 1 March 2020 to 23:00 on 2 May 2020;              ical size in square feet a pj, and the median dwell time d pj of visitors to
(3) SafeGraph has recorded the home CBGs of visitors to this POI for           pj. The weight wij(t ) on an edge (ci, pj) at time t represents our estimate
at least one month from January 2019 to February 2020; (4) the POI is          of the number of individuals from CBG ci visiting POI pj at the tth hour
not a ‘parent’ POI. Parent POIs comprise a small fraction of POIs in the       of simulation. We record the number of edges (with non-zero weights)
dataset that overlap and include the visits from their ‘child’ POIs: for       in each metro area and for all hours from 1 March 2020 to 2 May 2020
example, many malls in the dataset are parent POIs, which include the          in Extended Data Table 1. Across all 10 metro areas, we study 5.4 billion
visits from stores that are their child POIs. To avoid double-counting         edges between 56,945 CBGs and 552,758 POIs.
visits, we remove all parent POIs from the dataset. After applying these
POI filters, we include all CBGs that have at least one recorded visit to      Overview of the network estimation. The central technical challenge
at least ten of the remaining POIs; this means that CBGs from outside          in constructing this network is estimating the network weights
the metro area may be included if they visit this metro area frequently        W (t ) = {wij(t )} from SafeGraph data, as this visit matrix is not directly
enough. Summary statistics of the post-processed data are shown                available from the data. Our general methodology for network estima-
in Extended Data Table 1. Overall, we analyse 56,945 CBGs from the             tion is as follows.
10 metro areas, and more than 310 million visits from these CBGs to               First, from SafeGraph data, we derived a time-independent estimate
552,758 POIs.                                                                  W of the visit matrix that captures the aggregate distribution of visits
   SafeGraph data have been used to study consumer preferences44 and           from CBGs to POIs from January 2019 to February 2020.
political polarization45. More recently, it has been used as one of the           Second, because visit patterns differ substantially from hour to hour
primary sources of mobility data in the USA for tracking the effects of        (for example, day versus night) and day to day (for example, before
the COVID-19 pandemic26,28,46–48. In Supplementary Methods section             versus after lockdown), we used current SafeGraph data to capture
1, we show that aggregate trends in SafeGraph mobility data match              these hourly variations and to estimate the CBG marginals U(t), that
                       Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 9 of 27

is, the number of people in each CBG who are out visiting POIs at hour
t, as well as the POI marginals V(t), that is, the total number of visitors
                                                                                                                                       ΔI (cti ) = N (Etc)→Ic − N (Ict )→Rc                                     (6)
                                                                                                                                                                   i      i                  i        i

present at each POI pj at hour t.
   Finally, we applied the iterative proportional fitting procedure (IPFP)                                                                        ΔR(cti ) = N (Itc )→Rc .                                      (7)
to estimate an hourly visit matrix W(t) that is consistent with the hourly                                                                                                       i       i


marginals U(t) and V(t) but otherwise ‘as similar as possible’ to the dis-
tribution of visits in the aggregate visit matrixW , in terms of Kullback–                                The number of new exposures. We separate the number of new ex-
Leibler divergence.                                                                                       posures N (Stc)→Ec in CBG ci at time t into two parts: cases from visiting
   IPFP is a classic statistical method31 for adjusting joint distributions                                              i      i
                                                                                                          POIs, which are sampled from Pois((S(cti )/Nci)∑nj =1 λ (ptj)wij(t )) , and other
to match prespecified marginal distributions, and it is also known in the                                 cases not captured by visiting POIs, which are sampled from
literature as biproportional fitting, the RAS algorithm or raking53. In the                                                (t )
                                                                                                          Binom(S(cti ), λ ci ).
social sciences, it has been widely used to infer the characteristics of                                      First, we calculate the number of new exposures from visiting POIs.
local subpopulations (for example, within each CBG) from aggregate                                        We assume that any susceptible visitor to POI pj at time t has the same
data54–56. IPFP estimates the joint distribution of visits from CBGs to POIs                              independent probability λ (ptj) of being infected and transitioning from
by alternating between scaling each row to match the hourly row (CBG)                                     the susceptible (S) to the exposed (E) state. As there are wij(t ) visitors
marginals U(t) and scaling each column to match the hourly column                                         from CBG ci to POI pj at time t, and we assume that a S(cti )/Nci fraction of
(POI) marginals V(t). Further details about the estimation procedure                                      them are susceptible, the number of new exposures among these
are provided in Supplementary Methods section 3.                                                                                                                 (t )          (t )
                                                                                                          visitors is distributed as binom(wij(t )S(cti )/Nci , λ pj ) ≈ Pois(λ pj wij(t )S(cti )/Nci).
                                                                                                          The number of new exposures among all outgoing visitors from CBG
Model dynamics
                                                                                                          ci is therefore distributed as the sum of the above expression over all
To model the spread of SARS-CoV-2, we overlay a metapopulation                                                                     n      (t )
                                                                                                          POIs, Pois((S(cti )/Nci)∑ j =1 λ pj wij(t )).
disease transmission model on the mobility network defined in the
‘Mobility Network’ section. The transmission model structure fol-                                           We model the infection rate at POI pj at time t, λ (ptj) = β (pt )(I (ptj)/V (ptj)) ,
                                                                                                                                                                               j
lows previous work15,20 on epidemiological models of SARS-CoV-2 but                                       as the product of its transmission rate β (pt ) and proportion of
                                                                                                                                    (t ) (t )         (t )  m j (t )
incorporates a fine-grained mobility network into the calculations of                                     infectious individuals I pj /V pj , where V pj = ∑i =1 wij is the total number
the transmission rate. We construct separate mobility networks and                                        of visitors to pj at time t. We model the transmission rate at POI pj at
models for each metropolitan statistical area.                                                            time t as
   We use a SEIR model with susceptible (S), exposed (E), infectious (I)
and removed (R) compartments. Susceptible individuals have never                                                                                    (t )                  2
                                                                                                                                                                              V (ptj)
                                                                                                                                                 β p = ψd pj                                 ,                  (8)
been infected, but can acquire the virus through contact with infectious                                                                              j                          a pj
individuals, which may happen at POIs or in their home CBG. They then
enter the exposed state, during which they have been infected but are                                     where a pj is the physical area of pj, and ψ is a transmission constant
not infectious yet. Individuals transition from exposed to infectious at                                  (shared across all POIs) that we fit to data. The inverse scaling of trans-
a rate inversely proportional to the mean latency period. Finally, they                                   mission rate with area a pj is a standard simplifying assumption57. The
transition into the removed state at a rate inversely proportional to the                                 dwell time fraction d pj ∈ [0, 1] is what fraction of an hour an average
mean infectious period. The removed state represents individuals who                                      visitor to pj at any hour will spend there (Supplementary Methods sec-
can no longer be infected or infect others, for example, because they                                     tion 3); it has a quadratic effect on the POI transmission rate β (pt ) because
                                                                                                                                                                               j
have recovered, self-isolated or died.                                                                    it reduces both the time that a susceptible visitor spends at pj and the
   Each CBG ci maintains its own SEIR instantiation, with S(cti ), E (cti ), I (cti )                     density of visitors at pj. With this expression for the transmission rate
                                                                                                            (t )
and R(cti ) representing how many individuals in CBG ci are in each disease                               β p , we can calculate the infection rate at POI pj at time t as
                                                                                                             j
state at hour t, and Nci = S(cti ) + E (cti ) + I c(ti ) + Rc(ti ). At each hour t, we sample
the transitions between states as follows:                                                                                              (t )          (t )
                                                                                                                                                                I (ptj)                      2
                                                                                                                                                                                                 I (ptj)
                                                                                                                                      λ pj = β p                          = ψd pj                          .    (9)
                                                                                                                                                           j
                                                                                                                                                               V (ptj)                           a pj
                                ⎛ Sc(t )         n               ⎞
              N (Stc)→Ec ~ Pois ⎜ i
                    i   i       ⎜ Nci                                                   (
                                                 ∑ λ (ptj)wij(t )⎟⎟ + Binom S(cti ), λ (cti )   )   (1)
                                ⎝                j =1             ⎠                                           For sufficiently large values of ψ and a sufficiently large proportion
                                                                                                          of infected individuals, the expression above can sometimes exceed
                                       i    i
                                                            (
                              N (Etc)→Ic ~ Binom E c(ti ), 1/δE                     )               (2)   1. To address this, we simply clip the infection rate to 1. However, this
                                                                                                          occurs very rarely for the parameter settings and simulation duration
                                                                                                          that we use.
                                   i         i
                                                                (
                              N (Itc )→Rc ~ Binom I (cti ), 1/δI ,              )                   (3)       Finally, to compute the number of infectious individuals at pj at time
                                                                                                          t, I (ptj), we assume that the proportion of infectious individuals among
           (t )
where λ pj is the rate of infection at POI pj at time t; wij(t ), the ijth entry of                       the w(kjt) visitors to pj from a CBG ck mirrors the overall density of infec-
the visit matrix from the mobility network (see ‘Mobility network’), is                                   tions I (ctk)/Nck in that CBG, although we note that the scaling factor ψ can
                                                                                 (t )
the number of visitors from CBG ci to POI pj at time t; λ ci is the base rate                             account for differences in the ratio of infectious individuals who visit
of infection that is independent of visiting POIs; δE is the mean latency                                 POIs. This gives
period; and δI is the mean infectious period.
   We then update each state to reflect these transitions. Let
                                                                                                                                                               m       I (ctk)
                                                                                                                                               I (ptj) =       ∑                     w(kjt).                   (10)
ΔS(cti ) = S(cti +1) − Sc(ti ) and likewise for ΔE (cti ), ΔI (cti ) and ΔR(cti ). Then, we make                                                               k =1
                                                                                                                                                                       Nck
the following updates:
                                                                                                             In addition to the new exposures from infections at POIs, we model
                                           ΔS(cti ) = − N (Stc)→Ec                                  (4)   a CBG-specific base rate of new exposures that is independent of POI
                                                                    i   i
                                                                                                          visit activity. This captures other sources of infections, for example,
                                                                                                          household infections or infections at POIs that are absent from the
                                 ΔE (cti ) = N (Stc)→Ec − N (Etc)→Ic                                (5)   SafeGraph data. We assume that at each hour, every susceptible
                                                       i    i               i   i
                  Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 10 of 27
Article
individual in CBG ci has a base probability λ ci of becoming infected
                                                                               (t )                  alternative SEIR model that uses the aggregate number of visits made to
and transitioning to the exposed state, where                                                        any POI in the metro area in each hour, but not the breakdown of visits
                                                                                                     between specific CBGs to specific POIs. Like our model, the aggregate
                                          (t )
                                                            I (cti )                                 mobility model also captures new cases from visiting POIs and a base
                                      λ ci = βbase                                            (11)   rate of infection that is independent of POI visit activity; thus, the two
                                                            Nci
                                                                                                     models have the same three free parameters (ψ, scaling transmission
                                                                                                     rates at POIs; βbase, the base transmission rate ; and p0, the initial fraction
is the product of the base transmission rate βbase and the proportion                                of infected individuals). However, instead of having POI-specific rates
of infectious individuals in CBG ci. βbase is a constant (shared across all                          of infection, the aggregate mobility model captures only a single prob-
CBGs) that we fit to data.                                                                           ability that a susceptible person from any CBG will become infected
   By adding all of the above together, the expression for the distribu-                             due to a visit to any POI at time t; we make this simplification because
tion of the overall number of new exposures in CBG ci at time t becomes                              the aggregate mobility model no longer has access to the breakdown
                                                                                                                                                              (t )
                                                                                                     of visits between CBGs and POIs. This probability λPOI is defined as
                           ⎛ S(ct )       n                  ⎞
         N (Stc)→Ec ~ Pois ⎜ i
               i   i       ⎜ Nci
                                          ∑ λ (pt )wij(t )⎟⎟ + Binom(S(ct ), λ (ct ))
                                                    j                                 i   i                                     (t )
                                                                                                                                                       m     n
                                                                                                                                                  ∑i =1 ∑ j =1 wij(t )          I (t )
                           ⎝              j =1               ⎠                                                                λPOI = ψ                                                 ,                    (19)
                                                                                                                                                       nm
                                                                                                                                                                    N
                       ⎛ S(t ) n d 2p ⎛ m I (t )   ⎞        ⎞                                                                              Average mobility at time t
                = Pois ⎜ψ i ∑          ⎜ ∑ k w(kjt)⎟ wij(t )⎟
                           c         j        c
                       ⎜ Nci j =1 a pj ⎜k =1 Nck   ⎟        ⎟
                                                   ⎠
                                    ⎝
                       ⎝                                    ⎠                                (12)   where m is the number of CBGs, n is the number of POIs, I(t) is the total
                  
                           New infections from visiting POIs                                         number of infectious individuals at time t, and N is the total population
                             ⎛             I c(t ) ⎞                                                 size of the metro area. For the base rate of infections in CBGs, we assume
                    + Binom ⎜S(cti ), βbase i ⎟ .                                                    the same process as in our network model: the probability λ ci that a
                                                                                                                                                                          (t )
                             ⎜             Nci ⎟
                             ⎝ 
                                         ⎠                                                susceptible person in CBG ci will become infected in their CBG at time t
                      Base rate of new CBG infections                                                is equal to βbase times the current infectious fraction of ci (equation (11)).
                                                                                                     Putting it together, the aggregate mobility model defines the number
                                                                                                     of new exposures in CBG ci at time t as
The number of new infectious and removed cases. We model ex-
posed individuals as becoming infectious at a rate that is inversely                                    N (Stc)→Ec ~
                                                                                                            i    i
                                                                                                                                       (
                                                                                                                           Binom S(cti ), λPOI
                                                                                                                               
                                                                                                                                                  (t )
                                                                                                                                                         )       +                     (
                                                                                                                                                                            
                                                                                                                                                                                             (t )
                                                                                                                                                                            Binom S(cti ), λ ci
                                                                                                                                                                                                  )   .
                                                                                                                                                                                                            (20)
proportional to the mean latency period δE. At each time step t, we as-                                                New infections from visiting POIs             Base rateof new CBG infections
sume that each exposed individual has a constant, time-independent
probability of becoming infectious, with                                                                All other dynamics remain the same between the aggregate mobility
                                                                                                     model and our network model, and we calibrated the models in the same
                              i   i
                                                        (
                         N (Etc)→Ic ~ Binom E (cti ), 1/δE .               )                  (13)   way, which we describe in the ‘Model calibration’ section. We found
                                                                                                     that our network model substantially outperformed the aggregate
   Similarly, we model infectious individuals as transitioning to the                                mobility model in predictions of out-of-sample cases: on average across
removed state at a rate that is inversely proportional to the mean infec-                            metro areas, the out-of-sample r.m.s.e. of our best-fit network model
tious period δI, with                                                                                was only 58% that of the best-fit aggregate mobility model (Extended
                                                                                                     Data Fig. 1). This demonstrates that it is not only general mobility
                              i       i
                                                        (
                          N (Itc )→Rc ~ Binom I (cti ), 1/δI ,             )                  (14)   patterns, but specifically the mobility network that allows our model
                                                                                                     to accurately fit observed cases.
We estimate δE = 96 h (refs. 20,58) and δI = 84 h (ref. 20) based on previous                           Next, to determine the extent to which mobility data could aid in
studies.                                                                                             modelling the case trajectory, we compared our model to a baseline
                                                                                                     SEIR model that does not use mobility data and simply assumes that
Model initialization. In our experiments, t = 0 is the first hour of 1 March                         all individuals within an metro area mix uniformly. In this no-mobility
2020. We approximate the infectious I and removed R compartments                                     baseline, an individual’s risk of being infected and transitioning to the
at t = 0 as initially empty, with all infected individuals in the exposed E                          exposed state at time t is
compartment. We further assume that the same expected initial preva-
lence p0 occurs in every CBG ci. At t = 0, every individual in the metro area                                                                   (t )             I (t )
                                                                                                                                            λ          = βbase          ,                                   (21)
has the same independent probability p0 of being exposed E instead of                                                                                             N
susceptible S. We thus initialize the model state by setting
                                                                                                     where I(t) is the total number of infectious individuals at time t, and
                                  S(0)          (0)
                                   ci = Nci − E ci                                            (15)   N is the total population size of the metro area. As above, the other
                                                                                                     model dynamics are identical, and for model calibration we performed a
                                                                                                     similar grid search over βbase and p0. As expected, we found both the
                             E (0)
                               ci ~ Binom Nci , p0      (              )                      (16)
                                                                                                     network and aggregate mobility models outperformed the no-mobility
                                                                                                     model on out-of-sample case predictions (Extended Data Fig. 1).
                                                 I (0)
                                                   ci = 0                                     (17)
                                                                                                     Model calibration and validation
                                                                                                     Most of our model parameters can either be estimated from SafeGraph
                                            R(0)
                                             ci = 0.                                          (18)   and US census data, or taken from previous studies (see Extended Data
                                                                                                     Table 2 for a summary). This leaves three model parameters that do
                                                                                                     not have direct analogues in the literature, and that we therefore need
Aggregate mobility and no-mobility baseline models. To test                                          to calibrate with data: (1) the transmission constant in POIs, ψ (equa-
whether the detailed mobility network is necessary, or whether our                                   tion (9)); (2) the base transmission rate, βbase (equation (11)); and (3) the
model is simply making use of aggregate mobility patterns, we tested an                              initial proportion of exposed individuals at time t = 0, p0 (equation (16)).
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 11 of 27

   In this section, we describe how we fitted these parameters to pub-            with parameters linearly spaced for ψ and βbase and logarithmically
lished numbers of confirmed cases, as reported by The New York Times.             spread for p0.
We fitted models for each metro area separately.                                     In the ‘Model dynamics’ section, we directly model the number of
                                                                                  infections but not the number of confirmed cases. To estimate the num-
Selecting parameter ranges for ψ, βbase and p0. We select parameter               ber of confirmed cases, we assume that an rc = 0.1 proportion20,58,64–66
ranges for the transmission rate factors ψ and βbase by checking whether          of infections will be confirmed, and moreover that they will confirmed
the model outputs match plausible ranges of the basic reproduction                exactly δc = 168 h (7 days)20,66 after becoming infectious. From these
number R0 before lockdown, as R0 has been the study of substantial                assumptions, we can calculate the predicted number of newly con-
previous work on SARS-CoV-259. Under our model, we can decompose                  firmed cases across all CBGs in the metro area on day d,
R0 = Rbase + RPOI, where RPOI describes transmission due to POIs and Rbase
                                                                                                                  m        24d − δc
describes the remaining transmission (as in equation (12)). We first                                     d)
                                                                                                  N (day
                                                                                                    cases = rc ∑               ∑         N (Eτc)→Ic ,       (24)
establish plausible ranges for Rbase and RPOI before translating these                                        i =1 τ =24(d −1)+1− δc
                                                                                                                                              i    i

into plausible ranges for βbase and ψ.
   We assume that Rbase ranges from 0.1 to 2. Rbase models transmission           where m indicates the total number of CBGs in the metro area and for
that is not correlated with activity at POIs in the SafeGraph dataset,            convenience we define N (Eτc)→Ic , the number of newly infectious people
                                                                                                               i  i
including within-household transmission and transmission at POI cat-              at hour τ, to be 0 when τ < 1.
egories that are not well-captured in the SafeGraph dataset. We chose                From the dataset of The New York Times, we have the reported number
                                                                                                   (day d )
the lower limit of 0.1 because beyond that point, base transmission               of new cases N̂ cases for each day d, summed over each county in the
would only contribute minimally to overall R, whereas previous stud-              metro area. We compare the reported number of cases and the number
ies have suggested that within-household transmission is a substan-               of cases that our model predicts by computing the r.m.s.e. between
tial contributor to overall transmission60–62. Household transmission             each of the D = ⌊T/24⌋ days of our simulations,
alone is not estimated to be sufficient to tip the overall R0 above 1; for
                                                                                                                      D                                 2
example, a single infected individual has been estimated to cause an                                          1
average of 0.32 (0.22–0.42) secondary within-household infections60.
                                                                                                r.m.s.e . =
                                                                                                              D
                                                                                                                  ∑
                                                                                                                  d =1
                                                                                                                          (N   (day d ) ˆ
                                                                                                                                          (day d )
                                                                                                                               cases − N cases         ).   (25)
However, because Rbase may also capture transmission at POIs that are
not captured in the SafeGraph dataset, to be conservative, we chose               For each combination of model parameters and for each metro area,
an upper limit of Rbase = 2; as we describe below, the best-fit models for        we quantify the model fit with the data from The New York Times by
all 10 metro areas have Rbase < 2, and 9 out of 10 have Rbase < 1. We allow       running 30 stochastic realizations and averaging their r.m.s.e. Note
RPOI to range from 1 to 3, which corresponds to allowing R0 = RPOI + Rbase        that we measure model fit based on the daily number of new reported
to range from 1.1 to 5. This is a conservatively wide range, as a previous        cases (as opposed to the cumulative number of reported cases)67.
study59 estimated a pre-lockdown R0 of 2–3.                                         Our simulation spans 1 March to 2 May 2020, and we use mobility
   To determine the values of Rbase and RPOI that a given pair of βbase and       data from that period. However, because we assume that cases will be
ψ imply, we seeded a fraction of index cases and then ran the model               confirmed δc = 7 days after individuals become infectious, we predict
on looped mobility data from the first week of March to capture                   the number of cases with a 7-day offset, from 8 March to 9 May 2020.
pre-lockdown conditions. We initialized the model by setting p0, the
initial proportion of exposed individuals at time t = 0, to p0 = 10−4, and        Parameter selection and uncertainty quantification. Throughout this
then sampling in accordance with equation (16). Let N0 be the number              paper, we report aggregate predictions from different parameter sets of
of initial exposed individuals sampled. We computed the number of                 ψ, βbase and p0, and multiple stochastic realizations. For each metro area,
individuals that these N0 index cases went on to infect through base              we: (1) find the best-fit parameter set, that is, with the lowest average
transmission, Nbase, and POI transmission, NPOI, which gives                      r.m.s.e. on daily incident cases over stochastic realizations; (2) select
                                                                                  all parameter sets that achieve an r.m.s.e. (averaged over stochastic
                                       NPOI                                       realizations) within 20% of the r.m.s.e. of the best-fit parameter set;
                              RPOI =                                      (22)
                                       N0                                         and (3) pool together all predictions across those parameter sets and
                                                                                  all of their stochastic realizations, and report their mean and 2.5–97.5th
                                       Nbase                                      percentiles.
                             Rbase =         .                            (23)
                                        N0                                           On average, each metro area has 9.7 parameter sets that achieve an
                                                                                  r.m.s.e. within 20% of the best-fitting parameter set (Supplementary
   We averaged these quantities over stochastic realizations for each             Table 6). For each parameter set, we have results for 30 stochastic
metro area. Supplementary Figure 6 shows that, as expected, Rbase is              realizations.
linear in βbase and RPOI is linear in ψ. Rbase lies in the plausible range when      This procedure corresponds to rejection sampling in an approxi-
βbase ranges from 0.0012 to 0.024, and RPOI lies in the plausible range (for      mate Bayesian computation framework15, for which we assume an error
at least one metro area) when ψ ranges from 515 to 4,886; we therefore            model that is Gaussian with constant variance; we pick an acceptance
consider these parameter ranges when fitting the model.                           threshold based on what the best-fit model achieves; and we use a
   The extent to which SARS-CoV-2 infections had spread in the USA                uniform parameter grid instead of sampling from a uniform prior. It
by the start of our simulation (1 March 2020) is currently unclear63. To          quantifies uncertainty from two sources. First, the multiple realiza-
account for this uncertainty, we allow p0 to vary across a large range            tions capture stochastic variability between model runs with the same
between 10−5 and 10−2. As described in the next section, we verified that         parameters. Second, simulating with all parameter sets that are within
case count data for all metro areas can be fit using parameter settings           20% of the r.m.s.e. of the best fit captures uncertainty in the model
for βbase, ψ and p0 within this range.                                            parameters ψ, βbase and p0. This procedure is equivalent to assuming
                                                                                  that the posterior probability over the true parameters is uniformly
Fitting to the number of confirmed cases. Using the parameter                     spread among all parameter sets within the 20% threshold.
ranges described above, we grid-searched over ψ, βbase and p0 to find
the models that best fit the number of confirmed cases reported by                Model validation on out-of-sample cases. We validate our mod-
The New York Times32. For each metro area, we tested 1,500 different              els by showing that they predict the number of confirmed cases on
combinations of ψ, βbase and p0 in the parameter ranges specified above,          out-of-sample data when we have access to corresponding mobility
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 12 of 27
Article
data. For each metro area, we split the available dataset from the The            the first week of simulation. Likewise, if d is negative, this corresponds
New York Times into a training set (spanning from 8 March 2020 to                 to starting mobility reduction d days earlier, and we fill in the last
14 April 2020) and a test set (spanning from 15 April 2020 to 9 May               24d hours with visit data from the last week of simulation.
2020). We fit the model parameters ψ, βbase and p0, as described in the
‘Mobility network’ section, but using only the training set. We then              Distribution of predicted infections across POIs. Associated with
evaluate the predictive accuracy of the resulting model on the test               Fig. 2b, Extended Data Fig. 2 and Supplementary Fig. 10. We run our
set. When running our models on the test set, we still use mobility data          models on the observed mobility data from 1 March–2 May 2020 and
from the test period. Thus, this is an evaluation of whether the models           record the number of predicted infections that occur at each POI. Spe-
can accurately predict the number of cases, given mobility data, in a             cifically, for each hour t, we compute the number of expected infections
time period that was not used for model calibration. Extended Data                that occur at each POI pj by taking the number of susceptible people
                                                                                                                                                  (t )
Figure 1 shows that our network model fits the out-of-sample case data            who visit pj in that hour multiplied by the POI infection rate λ pj (equa-
fairly well, and that our model substantially outperforms alternative             tion (9)). In Fig. 2b and Supplementary Fig. 10, we sort the POIs by their
models that use aggregated mobility data (without a network) or do                total predicted number of infections (summed over hours) and plot
not use mobility data at all (see ‘Aggregate mobility and no-mobility             the cumulative distribution of infections over this ordering of POIs. In
baseline models’). Note that we only use this train/test split to evaluate        Extended Data Fig. 2, we select the POI categories that contribute the
out-of-sample model accuracy. All other results are generated using               most to predicted infections and plot the daily proportion of POI infec-
parameter sets that best fit the entire dataset, as described above.              tions each category accounted for (summed over POIs within the
                                                                                  category) over time.
Analysis details
In this section, we include additional details about the experiments              Reducing mobility by capping maximum occupancy. Associated with
that underlie the figures in the paper. We do not include explanations            Figs. 2c and Extended Data Fig. 3. We implemented two partial reopen-
for figures that are completely described in the main text.                       ing strategies: one that uniformly reduced visits at POIs to a fraction of
                                                                                  full activity, and the other that ‘capped’ the number of hourly visits at
Counterfactuals of mobility reduction. Associated with Fig. 2a and                each POI to a fraction of the maximum occupancy of that the POI. For
Supplementary Tables 4, 5. To simulate what would have happened if we             each reopening strategy, we started the simulation on 1 March 2020
changed the magnitude or timing of mobility reduction, we modified                and ran it until 30 May 2020, using the observed mobility network from
the real mobility networks from 1 March to 2 May 2020, and then ran our           1 March to 30 April 2020, and then using a hypothetical post-reopening
models on the hypothetical data. In Fig. 2a, we report the total number           mobility network from 1 May to 30 May 2020, corresponding to the
of people per 100,000 of the population ever infected (that is, in the            projected impact of that reopening strategy. Because we only have ob-
exposed, infectious and removed states) by the end of the simulation.             served mobility data from 1 March to 2 May 2020, we impute the missing
   To simulate a smaller magnitude of mobility reduction, we interpo-             mobility data up to 30 May 2020 by looping mobility data from the first
late between the mobility network from the first week of simulation               week of March, as in the above analysis on the effect of past reductions
(1–7 March 2020), which we use to represent typical mobility levels,              in mobility. Let T represent the last hour for which we have observed
and the actual observed mobility network for each week. Let W(t) rep-             mobility data (2 May 2020, 23:00). To simplify the notation, we define
resent the observed visit matrix at the tth hour of simulation, and let
f(t) = t mod 168 map t to its corresponding hour in the first week of                                          ⎧t        if t < T ,
                                                                                                        h(t) = ⎨                                        (28)
simulation, since there are 168 h in a week. To represent the scenario                                         ⎩ f ( t ) otherwise,
in which people had committed to α ∈ [0, 1] times the actual observed
                                                   (t ) that is an α-convex
reduction in mobility, we construct a visit matrixW                               where, as above, f(t) = t mod 168. This function leaves t unchanged if
                                                    α
                   (t)     f(t)
combination of W and W ,                                                          there is observed mobility data at time t, and otherwise maps t to the
                                                                                  corresponding hour in the first week of our simulation.
                       (t ) = αW (t ) + (1 − α)W f (t ).
                      W                                                  (26)       To simulate a reopening strategy that uniformly reduced visits to
                        α
                                                                                  an γ fraction of their original level, where γ ∈ [0, 1], we constructed
                    = W (t ) , and we use the actual observed mobility
   If α is 1, then W
                    (t )
                                                                                  the visit matrix
                     α
                                                              (t ) = W f (t ),
network for the simulation. On the other hand, if α = 0, thenW α
                                                                                                                 ⎧ h(t ) if t < τ ,
and we assume that people did not reduce their mobility levels at all                                   (t ) = ⎪⎨W
                                                                                                       W                                                (29)
by looping the visit matrix for the first week of March throughout the                                   γ       ⎪   h(t )
                                                                                                                 ⎩γW       otherwise,
simulation. Any other α ∈ [0, 1] interpolates between these two
extremes.                                                                         where τ represents the first hour of reopening (1 May 2020, 00:00). In
   To simulate changing the timing of mobility reduction, we shift the            other words, we use the actual observed mobility network up until hour
mobility network by d ∈ [−7, 7] days. Let T represent the last hour in            τ, and then subsequently simulate an γ fraction of full mobility levels.
our simulation (2 May 2020, 23:00), let f(t) = t mod 168 map t to its cor-           To simulate the reduced occupancy strategy, we first estimated the
responding hour in the first week of simulation as above, and similarly           maximum occupancy Mpj of each POI pj as the maximum number of
let g(t) map t to its corresponding hour in the last week of simulation           visits that it ever had in one hour, across all of 1 March–2 May 2020. As
(27 April–2 May 2020). We construct the time-shifted visit matrix W     (t )     in previous sections, let wij(t ) represent the ijth entry in the observed
                                                                           d
                                                                                  visit matrix W(t), that is, the number of people from CBG ci who visited
                           ⎧W (t −24d )   if 0 ≤ t − 24d ≤ T ,
                         ⎪                                                        pj in hour t, and let V (ptj) represent the total number of visitors to pj
                 (t ) = ⎨W f (t −24d )
                W                        if t − 24d < 0,                  (27)    in that hour, that is, ∑i wij(t ) . We simulated capping at a β fraction of
                  d
                           ⎪ g (t −24d )                                          maximum occupancy, where β ∈ [0, 1], by constructing the visit matrix
                           ⎩W            otherwise.
                                                                                   (t ) for which the ijth entry is
                                                                                  W  β

   If d is positive, this corresponds to starting mobility reduction                                    ⎧wh(t )       if t < τ or V (ptj) ≤ βM pj ,
                                                                                                        ⎪ ij
d days later; if we imagine time on a horizontal line, this shifts the time                       (t ) ⎪
                                                                                               w͠ ijβ = ⎨ βM pj                                         (30)
series to the right by 24d hours. However, doing so leaves the first                                            h(t )
                                                                                                        ⎪ (t ) wij    otherwise.
24d hours without visit data, so we fill it in by reusing visit data from                               ⎪⎩ V pj
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 13 of 27

This corresponds to the following procedure: for each POI pj and time                   income decile) comprises a set U of CBGs that fit the corresponding
t, we first check whether t < τ (reopening has not started) or whether                  criteria. In Fig. 3d and Extended Data Fig. 6, we show the daily per-capita
V (ptj) ≤ βM pj (the total number of visits to pj at time t is below the allowed        mobilities of different pairs of groups (broken down by income and by
maximum βM pj). If so, we leave wijh(t )unchanged. Otherwise, we compute                race). To measure the per-capita mobility of a group on day d, we take
                     βM p                                                               the total number of visits made from those CBGs to any POI,
the scaling factor             j
                                   that would reduce the total visits to pj at time t
                     V (pt )                                                                              24d +23
                          j                                                             ∑ci ∈U ∑ pj ∈P ∑t =24d wij(t,) and divide it by the total population of the CBGs
down to the allowed maximum βM pj, and then scale down all visits from
                                                                                        in the group, ∑ci ∈U Nci. In Supplementary Fig. 3, we show the total num-
each CBG ci to pj proportionately. For both reopening strategies, we
                                                                                        ber of visits made by each group to each POI category, accumulated
calculate the predicted increase in cumulative incidence at the end of
                                                                                        over the entire data period (1 March–2 May 2020) and then divided by
the reopening period (30 May 2020) compared to the start of the reo-
                                                                                        the total population of the group.
pening period (1 May 2020).

Relative risk of reopening different categories of POIs. Associated                     Average predicted transmission rate of a POI category. Associated
with Fig. 2d, Extended Data Fig. 5 and Supplementary Figs. 11, 15–24.                   with Fig. 3e and Extended Data Tables 3, 4. We compute the predicted
We study separately the reopening of the 20 POI categories with the                     average hourly transmission rate experienced by a group of CBGs U at
most visits in SafeGraph data. In this analysis, we follow previous stud-               a POI category V as
ies28 and do not study four categories: ‘child day-care services’ and
                                                                                                                                          T          (t )
‘elementary and secondary schools’ (because children under 13 are                                                       ∑ci∈U ∑ pj ∈V ∑t =1 wij(t )β p
                                                                                                                                                        j
not well-tracked by SafeGraph); ‘drinking places (alcoholic beverages)’                                         βUV =                         T
                                                                                                                                                            ,                     (32)
                                                                                                                          ∑ci∈U ∑ pj ∈V ∑t =1 wij(t )
(because SafeGraph seems to undercount these locations28) and ‘nature
parks and other similar institutions’ (because boundaries and therefore
areas are not well-defined by SafeGraph). We also exclude ‘general                      where, as above, β (pt ) is the transmission rate at POI pj in hour t (equa-
                                                                                                                  j
medical and surgical hospitals’ and ‘other airport operations’ (because                 tion (8)), wij(t ) is the number of visitors from CBG ci at POI pj in hour t,
hospitals and air travel both involve many additional risk factors that                 and T is the last hour in our simulation. This represents the expected
our model is not designed to capture). We do not filter out these POIs                  transmission rate encountered during a visit by someone from a CBG
during model fitting (that is, we assume that people visit these POIs, and              in group U to a POI in category V .
that transmissions occur there) because including them still increases
the proportion of overall mobility that our dataset captures; we simply                 Reporting summary
do not analyse these categories, because we wish to be conservative                     Further information on research design is available in the Nature
and only focus on categories for which we are most confident that we                    Research Reporting Summary linked to this paper.
are capturing transmission faithfully.
   This reopening analysis is similar to the previous experiments on
reducing maximum occupancy versus uniform reopening (see ‘Reduc-                        Data availability
ing mobility by capping maximum occupancy’). As above, we set the                       Inferred hourly mobility networks as well as the estimated models
reopening time τ to 1 May 2020, 00:00. To simulate reopening a POI                      are available at the project website (http://covid-mobility.stanford.
category, we take the set of POIs in that category, V , and set their activ-            edu). Raw census data (https://www.census.gov/programs-surveys/
ity levels after reopening to that of the first week of March. For POIs                 acs), case and death counts from The New York Times (https://github.
not in the category V , we keep their activity levels after reopening the               com/nytimes/covid-19-data) and Google mobility data (https://www.
same, that is, we simply repeat the activity levels of the last week of our             google.com/covid19/mobility/) are also publicly available. Mobile
data (27 April–2 May 2020): This gives us the visit matrix W       (t ) with           phone mobility data are freely available to researchers, non-profit
entries                                                                                 organizations and governments through the SafeGraph COVID-19 Data
                                                                                        Consortium (https://www.safegraph.com/covid-19-data-consortium).
                                 ⎧wij(t ) if t < τ ,
                                 ⎪
                                 ⎪ f (t )
                     w͠ ij(t ) = ⎨wij     if t ≥ τ , pj ∈ V                     (31)    Code availability
                                 ⎪ g (t )
                                 ⎪wij     if t ≥ τ , pj ∉ V .                           Code is publicly available at the project website (http://covid-mobility.
                                 ⎩
                                                                                        stanford.edu).

As in the above reopening analysis, f(t) maps t to the corresponding                    39. SafeGraph. Places Schema. https://docs.safegraph.com/docs/places-schema (2020).
                                                                                        40. SafeGraph. Weekly Patterns. https://docs.safegraph.com/docs/weekly-patterns
hour in the first week of March, and g(t) maps t to the corresponding                       (2020).
hour in the last week of our data. For each category, we calculate the                  41. SafeGraph. Using SafeGraph Polygons to Estimate Point-Of-Interest Square Footage.
predicted difference between (1) the cumulative fraction of people who                      https://www.safegraph.com/blog/
                                                                                            using-safegraph-polygons-to-estimate-point-of-interest-square-footage (2019).
have been infected by the end of the reopening period (30 May 2020)                     42. SafeGraph. Guide to Points-of-Interest Data: POI Data FAQ. https://www.safegraph.com/
and (2) the cumulative fraction of people infected by 30 May 2020                           points-of-interest-poi-data-guide (2020).
                                                                                        43. SafeGraph. Social Distancing Metrics. https://docs.safegraph.com/docs/
had we not reopened the POI category (that is, if we simply repeated
                                                                                            social-distancing-metrics (2020).
the activity levels of the last week of our data). This seeks to model the              44. Athey, S. et al. Estimating heterogeneous consumer preferences for restaurants and
increase in cumulative incidence by the end of May from reopening the                       travel time using mobile location data. In AEA Papers and Proceedings Vol. 108, 64–67
                                                                                            (2018).
POI category. In Extended Data Fig. 5 and Supplementary Figs. 15–24,
                                                                                        45. Chen, M. K. & Rohla, R. The effect of partisanship and political advertising on close family
the bottom right panel shows the predicted increase for the category                        ties. Science 360, 1020–1024 (2018).
as a whole, and the bottom left panel shows the predicted increase                      46. Farboodi, M., Jarosch, G. & Shimer, R. Internal and external effects of social distancing in
                                                                                            a pandemic. NBER Working Paper 27059 https://doi.org/10.3386/w27059 (National
per POI (that is, the total increase divided by the number of POIs in
                                                                                            Bureau Of Economic Research, 2020).
the category).                                                                          47. Killeen, B. D. et al. A county-level dataset for informing the United States’ response to
                                                                                            COVID-19. Preprint at https://arxiv.org/abs/2004.00756 (2020).
                                                                                        48. Allcott, H. et al. Polarization and public health: partisan differences in social distancing
Per-capita mobility. Associated with Fig. 3d, Extended Data Fig. 6 and                      during the coronavirus pandemic. NBER Working Paper 26946 https://doi.org/10.3386/
Supplementary Fig. 3. Each group of CBGs (for example, the bottom                           w26946 (National Bureau Of Economic Research, 2020).
                     Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 14 of 27
Article
49. Google. COVID-19 Community Mobility Reports. https://google.com/covid19/mobility/                 65. Javan, E., Fox, S. J. & Meyers, L. A. The unseen and pervasive threat of COVID-19
    (2020).                                                                                               throughout the US. Preprint at https://doi.org/10.1101/2020.04.06.20053561 (2020).
50. Athey, S. et al. Experienced Segregation. Working Paper 3785 https://gsb.stanford.edu/            66. Perkins, T. A. et al. Estimating unobserved SARS-CoV-2 infections in the United States.
    faculty-research/working-papers/experienced-segregation (2019).                                       Proc. Natl Acad. Sci. USA 117, 22597–22602 (2020).
51. Squire, R. F. What about Bias in the SafeGraph Dataset? https://safegraph.com/blog/               67. King, A. A., Domenech de Cellès, M., Magpantay, F. M. & Rohani, P. Avoidable errors in the
    what-about-bias-in-the-safegraph-dataset (2019).                                                      modelling of outbreaks of emerging pathogens, with special reference to Ebola. Proc. R.
52. US Census Bureau. American Community Survey (ACS) https://census.gov/                                 Soc. Lond. B 282, 20150347 (2015).
    programs-surveys/acs (published 30 January 2020).
53. Bishop, Y. M., Fienberg, S. E. & Holland, P. W. Discrete Multivariate Analysis: Theory and
    Practice (MIT Press, 1975).                                                                       Acknowledgements We thank Y.-Y. Ahn, R. Appel, C. Chen, J. Feng, N. Fishman, S. Fullerton,
54. Birkin, M. & Clarke, M. Synthesis—a synthetic spatial information system for urban and            T. Hashimoto, M. Kraemer, P. Liang, M. Lipsitch, K. Loh, D. Ouyang, R. Rosenfeld, S. Sagawa,
    regional analysis: methods and examples. Environ. Plann. A 20, 1645–1671 (1988).                  J. Steinhardt, R. Tibshirani, J. Ugander, D. Vrabac, seminar participants and Stanford’s
55. Wong, D. W. The reliability of using the iterative proportional fitting procedure. Prof.          Computer Science and Civil Society for support and comments; and N. Singh, R. F. Squire,
    Geogr. 44, 340–348 (1992).                                                                        J. Williams-Holt, J. Wolf, R. Yang and others at SafeGraph for mobile phone mobility data
56. Simpson, L. & Tranmer, M. Combining sample and census data in small area estimates:               and feedback. This research was supported by US National Science Foundation under
    iterative proportional fitting with standard software. Prof. Geogr. 57, 222–234                   OAC-1835598 (CINES), OAC-1934578 (HDR), CCF-1918940 (Expeditions), IIS-2030477 (RAPID),
    (2005).                                                                                           Stanford Data Science Initiative, Wu Tsai Neurosciences Institute and Chan Zuckerberg Biohub.
57. Hu, H., Nigmatulina, K. & Eckhoff, P. The scaling of contact rates with population density        S.C. was supported by an NSF Fellowship. E.P. was supported by a Hertz Fellowship. P.W.K. was
    for the infectious disease models. Math. Biosci. 244, 125–134 (2013).                             supported by the Facebook Fellowship Program. J.L. is a Chan Zuckerberg Biohub investigator.
58. Kucharski, A. J. et al. Early dynamics of transmission and control of COVID-19: a
    mathematical modelling study. Lancet Infect. Dis. 20, 553–558 (2020).                             Author contributions S.C., E.P. and P.W.K. performed computational analysis. All authors jointly
59. Park, M., Cook, A. R., Lim, J. T., Sun, Y. & Dickens, B. L. A systematic review of COVID-19       analysed the results and wrote the paper.
    epidemiology based on current evidence. J. Clin. Med. 9, 967 (2020).
60. Curmei, M. et al. Estimating household transmission of SARS-CoV-2. Preprint at https://           Competing interests The authors declare no competing interests.
    doi.org/10.1101/2020.05.23.20111559 (2020).
61. Li, W. et al. The characteristics of household transmission of COVID-19. Clin. Infect. Dis. 71,   Additional information
    1943–1946 (2020).                                                                                 Supplementary information is available for this paper at https://doi.org/10.1038/s41586-020-
62. Gudbjartsson, D. F. et al. Spread of SARS-CoV-2 in the Icelandic population. N. Engl. J.          2923-3.
    Med. 382, 2302–2315 (2020).                                                                       Correspondence and requests for materials should be addressed to J.L.
63. Carey, B. & Glanz, J. Hidden outbreaks spread through U.S. cities far earlier than                Peer review information Nature thanks Moritz Kraemer, Marc Lipsitch and the other,
    Americans knew, estimates say. The New York Times (23 April 2020).                                anonymous, reviewer(s) for their contribution to the peer review of this work. Peer reviewer
64. Bommer, C. & Vollmer, S. Average Detection Rate of SARS-CoV-2 Infections is Estimated             reports are available.
    Around Nine Percent. https://www.uni-goettingen.de/en/606540.html (2020).                         Reprints and permissions information is available at http://www.nature.com/reprints.
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 15 of 27




Extended Data Fig. 1 | Mobility-based epidemiological model and its               further improves fit: on average across metro areas, the out-of-sample error
predictions. a–c, Predicted (blue) and true (orange) daily case counts for our    (r.m.s.e.) of our best-fit network model was only 58% that of the best-fit
model (a), which uses hourly mobility networks, an SEIR model (b) that uses       aggregate mobility model. All three models are calibrated on observed case
hourly aggregated mobility data and a baseline SEIR model (c) that does not use   counts before 15 April 2020 (vertical black line). The grey crosses represent the
mobility data (see Methods, ‘Aggregate mobility and no-mobility baseline          daily reported cases; as they tend to have great variability, we also show the
models’ for details). Incorporating mobility information improves out-of-sample   smoothed weekly average (orange line). Shaded regions denote the 2.5th and
fit and using a mobility network, instead of an aggregate measure of mobility,    97.5th percentiles across sampled parameters and stochastic realizations.
                Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 16 of 27
Article




Extended Data Fig. 2 | Distribution of POI infections over time. We selected    whereas grocery stores remained steady or even grew in their predicted
the POI categories that our models predicted to contribute the most to          contribution, probably because they remained open as essential businesses.
infections, and plotted the predicted proportion of POI infections that each    Hotels and motels (yellow) also feature in these plots; most notably, the model
category accounted for over time. Our model predicts time-dependent             predicts a peak in their contributed infections in Miami around mid-March,
variation of where transmissions may have occurred. For example, full-service   which aligns with college spring break, as Miami is a popular vacation spot for
restaurants (blue) and fitness centres (brown) contributed less to predicted    students. The proportions are stacked in these plots, and the y axes are
infections over time, probably due to lockdown orders closing these POIs,       truncated at 0.7 because every plot would only show ‘other’ from 0.7 to 1.0.
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 17 of 27




Extended Data Fig. 3 | Trade-off between new infections and visits lost from      similar for lower-income CBGs and the overall population, but in five metro
reopening. We simulate reduced maximum occupancy reopening starting on            areas, the lower-income CBGs incur more predicted infections from reopening.
1 May 2020 and run the simulation until the end of the month. Each dot            Notably, New York City (NYC) is the only metro area in which this trend is
represents the level of occupancy reduction: for example, capping visits at 50%   reversed; this is because the model predicts that such a high fraction—65% (95%
of the maximum occupancy. The y coordinate represents the predicted               confidence interval, 62–68%)—of lower-income CBGs in NYC had been infected
number of new infections incurred after reopening (per 100,000 population)        before reopening that after reopening, only a minority of the lower-income
and the x coordinate represents the fraction of visits lost from partial          population is still susceptible (in comparison, the second highest fraction
reopening compared to full reopening. Shaded regions denote the 2.5th and         infected before reopening was 31% (95% confidence interval, 28–35%) for
97.5th percentiles across parameter sets and stochastic realizations. In four     Philadelphia, and the rest ranged from 1 to 14%).
metro areas, the predicted cost of new infections from reopening is roughly
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 18 of 27
Article




Extended Data Fig. 4 | Reduced maximum occupancy versus uniform                    of visits. The y axis plots the relative difference between the predicted increase
reduction reopening. In comparison to partially reopening by uniformly             in cumulative infections (from 1 May to 30 May 2020) under the reduced
reducing visits, the reduced maximum occupancy strategy—which                      occupancy strategy compared to the uniform reduction strategy. The shaded
disproportionately targets POIs during their most risky high-density periods—      regions denote the 2.5th and 97.5th percentiles across the sampled parameters
always results in a smaller predicted increase in infections for the same number   and stochastic realizations.
                 Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 19 of 27




Extended Data Fig. 5 | POI attributes in all 10 metro areas combined. a, b, The     category. c, Data per POI. d, Data for the category as a whole. Each point
POIs from all metro areas are pooled and the quantities from the mobility data      represents a model realization; boxes depict the interquartile range across
are shown. a, The distribution of dwell time. b, The average number of hourly       realizations; data points outside the range are shown as individual dots. Across
visitors divided by the area of the POI in square feet. Each point represents one   MSAs, we model 552,758 POIs in total, and we sample 97 parameters and 30
POI; boxes depict the interquartile range across POIs; data points outside the      stochastic realizations (n = 2,910); see Supplementary Table 6 for the number of
range are shown as individual dots. c, d, The data are pooled across model          sets per metro area. Colours are used to distinguish the different POI categories,
realizations from all metro areas and model predictions are shown for the           but do not have any additional meaning.
increase in infections (per 100,000 population) because of reopening a POI
                Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 20 of 27
Article




Extended Data Fig. 6 | Daily per-capita mobility over time. a, b, We compare mobility in the lowest and highest deciles of CBGs based on median household
income (a) and the percentage of white residents (b). See Methods, ‘Analysis details’ for details.
            Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 21 of 27

Extended Data Table 1 | Dataset summary statistics from 1 March to 2 May 2020
                     Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 22 of 27
Article
Extended Data Table 2 | Model parameters




If the parameter has a fixed value, we specify it under ‘Value’; otherwise, ‘Variable’ is used to indicate that it varies across CBG, POI or metro area.
                    Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 23 of 27

Extended Data Table 3 | Predicted transmission rate disparities at each POI category between income groups




We report the ratio of the average predicted transmission rate encountered by visitors from CBGs in the bottom income decile to that for the top income decile. A ratio greater than 1 means that
visitors from CBGs in the bottom income decile experienced higher (more dangerous) predicted transmission rates. See Methods, ‘Analysis details’ for details.
                    Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 24 of 27
Article
Extended Data Table 4 | Predicted transmission rate disparities at each POI category between racial groups




We report the ratio of the average predicted transmission rate encountered by visitors from CBGs with the lowest (bottom decile) proportion of white residents versus that for the top decile. A
ratio greater than 1 means that visitors from CBGs in the bottom decile experienced higher (more dangerous) predicted transmission rates. See Methods, ‘Analysis details’ for details.
Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 25 of 27
Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 26 of 27
Case 1:21-cv-00165-DLC Document 29-58 Filed 02/23/21 Page 27 of 27
